                                                                      Case 8:21-bk-10525-ES         Doc 104 Filed 04/28/21 Entered 04/28/21 17:07:47   Desc
                                                                                                     Main Document     Page 1 of 8



                                                                        1 Daniel A. Lev (CA Bar No. 129622)
                                                                           dlev@sulmeyerlaw.com
                                                                        2 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        3 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        4 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        5
                                                                          Ronald Richards (CA Bar No. 176246)
                                                                        6 ron@ronaldrichards.com
                                                                          Law Offices of Ronald Richards & Associates, APC
                                                                        7 P.O. Box 11480
                                                                          Beverly Hills, California 90213
                                                                        8 Telephone: 310.556.1001
                                                                          Facsimile: 310.277.3325
                                                                        9
                                                                          Attorneys for Shady Bird Lending, LLC
                                                                       10
   Professional Corporation




                                                                       11                                UNITED STATES BANKRUPTCY COURT
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                       13
                                                                            In re                                        Case No. 8:21-bk-10525-ES
                                                                       14
                                                                            THE SOURCE HOTEL, LLC,                       Chapter 11
SulmeyerKupetz, A




                                                                       15
                                                                                                                         NOTICE OF APPEAL OF ORDER
                                                                       16                    Debtor.                     DENYING MOTION OF SHADY BIRD
                                                                                                                         LENDING, LLC FOR ORDER
                                                                       17                                                DESIGNATING CHAPTER 11 CASE AS
                                                                                                                         SINGLE ASSET REAL ESTATE CASE
                                                                       18                                                PURSUANT TO 11 U.S.C. §§ 101(51B)
                                                                                                                         AND 362(d)(3)
                                                                       19
                                                                                                                         DATE:
                                                                       20                                                TIME: [No Hearing Required]
                                                                                                                         PLACE:
                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2711429v1
                                                                      Case 8:21-bk-10525-ES        Doc 104 Filed 04/28/21 Entered 04/28/21 17:07:47      Desc
                                                                                                    Main Document     Page 2 of 8



                                                                        1 TO THE HONORABLE ERITHE SMITH, UNITED STATES BANKRUPTCY JUDGE,

                                                                        2 THE OFFICE OF THE UNITED STATES TRUSTEE, THE DEBTOR, AND ALL OTHER

                                                                        3 INTERESTED PARTIES:

                                                                        4                   PLEASE TAKE NOTICE that Shady Bird Lending, LLC hereby appeals,

                                                                        5 pursuant to 28 U.S.C. § 158(b), from the “Order Denying Motion of Shady Bird Lending,

                                                                        6 LLC for Order Designating Chapter 11 Case As Single Asset Real Estate Case Pursuant

                                                                        7 to 11 U.S.C. §§ 101(51B) and 362(d)(3)” (the “Order”) entered by the United States

                                                                        8 Bankruptcy Court, Central District of California, Santa Ana Division, on April 28, 2021

                                                                        9 [Docket No. 97]. A true and correct copy of the Order is attached hereto as Exhibit “A”

                                                                       10 and incorporated herein by reference.

                                                                       11                   PLEASE TAKE FURTHER NOTICE that the parties to the Order appealed
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 from and the names, addresses, telephone numbers, and email addresses of the

                                                                       13 respective attorneys are as follows:

                                                                       14                   Appellant, Shady Bird Lending, LLC

                                                                       15                   Daniel A. Lev, Esq.
SulmeyerKupetz, A




                                                                                            SulmeyerKupetz
                                                                       16                   A Professional Corporation
                                                                                            333 South Grand Avenue, Suite 3400
                                                                       17                   Los Angeles, California 90071-1406
                                                                                            Telephone: 213.626.2311
                                                                       18                   Facsimile: 213.629.4520
                                                                                            Email: dlev@sulmeryerlaw.com
                                                                       19
                                                                                            Ronald Richards, Esq.
                                                                       20                   Law Offices of Ronald Richards & Associates, APC
                                                                                            P.O. Box 11480
                                                                       21                   Beverly Hills, California 90213
                                                                                            Telephone: 310.556.1001
                                                                       22                   Facsimile: 310.277.3325
                                                                                            Email: ron@ronaldrichards.com
                                                                       23

                                                                       24                            [Remainder of page intentionally left blank]
                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2711429v1                                 2
                                                                      Case 8:21-bk-10525-ES        Doc 104 Filed 04/28/21 Entered 04/28/21 17:07:47     Desc
                                                                                                    Main Document     Page 3 of 8



                                                                        1                   Appellee, The Source Hotel, LLC

                                                                        2                   Ron Bender, Esq.
                                                                                            Juliet Y. Oh, Esq.
                                                                        3                   Levene, Neale, Bender, Yoo & Brill L.L.P.
                                                                                            10250 Constellation Boulevard, Suite 1700
                                                                        4                   Los Angeles, California 90067
                                                                                            Telephone: 310.229.1234
                                                                        5                   Facsimile: 310.229.1244
                                                                                            Email: rb@lnbyb.com
                                                                        6                           jyo@lnbyb.com

                                                                        7 DATED: April 28, 2021                    SulmeyerKupetz
                                                                                                                   A Professional Corporation
                                                                        8

                                                                        9

                                                                       10                                          By: /s/ Daniel A. Lev        _________________
                                                                                                                       Daniel A. Lev
                                                                       11                                              Attorneys for Shady Bird Lending, LLC
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                       12 DATED: April 28, 2021                    Law Offices of Ronald Richards & Associates, APC
                                                                       13

                                                                       14
                                                                                                                   By: /s/ Ronald Richards      _________________
                                                                       15                                              Ronald Richards
SulmeyerKupetz, A




                                                                                                                       Attorneys for Shady Bird Lending, LLC
                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DAL 2711429v1                                 3
Case 8:21-bk-10525-ES   Doc 104 Filed 04/28/21 Entered 04/28/21 17:07:47   Desc
                         Main Document     Page 4 of 8
Case 8:21-bk-10525-ES   Doc 104 Filed 04/28/21 Entered 04/28/21 17:07:47   Desc
                         Main Document     Page 5 of 8
Case 8:21-bk-10525-ES   Doc 104 Filed 04/28/21 Entered 04/28/21 17:07:47   Desc
                         Main Document     Page 6 of 8
         Case 8:21-bk-10525-ES                   Doc 104 Filed 04/28/21 Entered 04/28/21 17:07:47                                     Desc
                                                  Main Document     Page 7 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF APPEAL OF ORDER DENYING
MOTION OF SHADY BIRD LENDING, LLC FOR ORDER DESIGNATING CHAPTER 11 CASE AS SINGLE ASSET
REAL ESTATE CASE PURSUANT TO 11 U.S.C. §§ 101(51B) AND 362(d)(3) will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 28, 2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

See Attached

                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)             , I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 28, 2021 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Email
Request for Special Notice
Christopher G. Cardinale, Esq.
ccardinale@agclawfirm.com




                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 April 28, 2021                            Cheryl Caldwell                                      /s/Cheryl Caldwell
 Date                                      Printed Name                                         Signature




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 8:21-bk-10525-ES                   Doc 104 Filed 04/28/21 Entered 04/28/21 17:07:47                                     Desc
                                                  Main Document     Page 8 of 8


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Ron Bender on behalf of Debtor The Source Hotel, LLC
rb@lnbyb.com

Michael G Fletcher on behalf of Creditor Evertrust bank
mfletcher@frandzel.com, sking@frandzel.com

Robert P Goe on behalf of Creditor Westranco, Inc.
kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com

Nancy S Goldenberg on behalf of U.S. Trustee United States Trustee (SA)
nancy.goldenberg@usdoj.gov

Daniel A Lev on behalf of Creditor Shady Bird Lending, LLC
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Grant A Nigolian on behalf of Interested Party Courtesy NEF
grant@gnpclaw.com, process@gnpclaw.com;grant.nigolian@gmail.com

Juliet Y Oh on behalf of Debtor The Source Hotel, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Ho-El Park on behalf of Interested Party Courtesy NEF
hpark@hparklaw.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com

United States Trustee (SA)
ustpregion16.sa.ecf@usdoj.gov




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
